Citation Nr: 1242139	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  06-27 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), variously diagnosed as major depression, anxiety, and bipolar disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983 and from February 2003 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  Among other things, service connection for bilateral hearing loss, for tinnitus, for a left knee disorder, and for major depression disorder was denied therein.  The Veteran perfected an appeal of each of these determinations.

In December 2008, the Board recharacterized the major depression disorder issue into an issue of an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (VA must construe mental illness claims broadly to include the psychiatric disorders specifically identified by the claimant and the disorders the claimant has been diagnosed with).  PTSD was excluded because an unappealed rating decision dated in September 2007 denied service connection for this specific acquired psychiatric disorder.  The Board remanded then remanded this matter for additional development.

The Board again remanded this matter for additional development in September 2011.  As a result of this development, an August 2012 rating decision granted service connection for bilateral hearing loss and for tinnitus.  The benefit sought with respect to these issues was granted, in other words.  It follows that they no longer are on appeal.

While a November 7, 2012, Appellant Post-Remand Brief also expresses disagreement with the August 2012 rating decision's assignment of an initial compensable evaluation for bilateral hearing loss and an effective date of February 1, 2005, for the grant of service connection for tinnitus, the Board does not find that this constitutes a notice of disagreement with the rating action because it was not filed with the RO.  See 38 C.F.R. § 20.300 (2012), which requires that the notice of disagreement be filed with the VA office from which the claimant received notice of the determination being appealed.  Consequently, these issues are not subjects for current appellate review.  However, the issues that remain subject to Board review are once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, based on review of the Veteran's claims file and his Virtual VA "eFolder."  VA will notify the Veteran if further action is required.


REMAND

The issues of the Veteran's entitlement to service connection for a left knee disability, entitlement to service connection for an acquired psychiatric disorder other than PTSD, entitlement to an initial compensable evaluation for bilateral hearing loss and entitlement to an effective date earlier than February 1, 2005, for the grant of service connection for tinnitus unfortunately must be remanded.  Although the Board sincerely regrets the delay this will cause, adjudication cannot proceed without further development.

I.  Left Knee Disability and Acquired Psychiatric Disorder Other than PTSD

A.  Reports of Examinations

VA has a duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  This duty to assist includes making reasonable efforts to help procure pertinent records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2012).  Reasonable efforts with respect to pertinent records in Federal custody, with limited exceptions, consist of making as many requests as are necessary to obtain them.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012).  

Pursuant to the directives in the Board's September 2011 remand, the Veteran's updated VA treatment records were associated with the "eFolder."  He additionally underwent VA examinations concerning his left knee and his mental state.  The treatment records indeed reflect that a VA mental disorders examination occurred in November 2011 and that an addendum to it was issued in January 2012.  They also reflect that a VA knee and lower leg conditions examination occurred in October 2011.  

The aforementioned records finally reflect that a VA general medical examination occurred in February 2012.  Reference further was made in the August 2012 supplemental statement of the case (SSOC) to a VA joints examination in September 2011 and December 2011.  

A copy of the January 2012 VA mental disorder examination addendum has been associated with the claims file.  However, none of the examination reports have been associated with the claims file.  The VA treatment records in the Virtual VA "eFolder" do not include these examination reports.  They rather indicate that the November VA mental disorders examination report, the October 2011 VA knee and lower leg conditions examination report, and the February 2012 VA general medical examination report may not be viewed.

Requests for all the aforementioned examination reports must be made until they are procured.  Indeed, they are necessary because it would be erroneous for the Board to make a decision without them.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA generated documents are constructively part of the record before the Board even where they are not actually contained in the record).  A remand is required so that the requests can be made.

B.  SSOC

The agency of original jurisdiction (AOJ) will issue a SSOC if, pursuant to a remand by the Board, it develops the evidence or cures a procedural defect.  38 C.F.R. § 19.31(c) (2012).  This is true unless the only purpose of the remand is to assemble records previously considered and properly discussed by the AOJ in a prior SSOC or the Board specifies in the remand that a SSOC is not required.  Id.  

Here, the Board directed that a SSOC be issued after the Veteran's updated VA treatment records had been obtained and he had been examined regarding his left knee and mental state.  The aforementioned August 2012 SSOC was issued by the AMC, as the AOJ is the RO acting through the AMC.  It references, in addition to VA joints examinations dated in September and December 2011, the November 2011 VA mental disorders examination and the January 2012 addendum thereto.  This evidence accordingly was taken into consideration.  A September 2011 VA joints examination and the November 2011 VA mental disorders examination were discussed.  

No discussion of a December 2011 VA joints examination or the January 2012 VA mental disorders examination addendum was made.  The SSOC further did not take the October 2011 VA knee and lower leg conditions examination or the February 2012 VA general medical examination into consideration.  Additionally, it lists and thus took into consideration the Veteran's VA treatment records dated through January 2012.  Such records dated through March 2012 have been associated with the "eFolder," however.

This accordingly is not a situation in which only assembly of records previously considered and properly discussed by the AOJ in a prior SSOC is needed.  It also is not a situation in which the Board is specifying that a SSOC is not required.  Indeed, another SSOC is required because the August 2012 SSOC failed to consider and discuss all of the pertinent evidence that had been developed.  This was directed by the Board in September 2011.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders").

Accordingly, the case is REMANDED for the following action:

1.  Make as many requests as necessary to obtain reports of the Veteran's November 2011 VA mental disorders examination, October 2011 VA knee and lower leg conditions examination, February 2012 VA general medical examination, and any VA joints examination dated in September 2011 or December 2011.  A copy of each shall be placed in the claims file or "eFolder."

2.  Then review the claims file and undertake any additional development indicated.  This shall include obtaining and associating with the claims file or "eFolder" updated VA treatment records, if any, regarding the Veteran.  It may include any other action deemed necessary.

3.  Finally readjudicate the issues of entitlement to service connection for a left knee disability and entitlement to service connection for an acquired psychiatric disorder other than PTSD.  If the benefit sought is not granted in full for either issue or for both issues, a SSOC taking all of the pertinent evidence into consideration and properly discussing it shall be issued.  The Veteran and his representative shall be provided with a copy of it and afforded the requisite time period to respond.  A copy of the SSOC also shall be placed in the claims file or "eFolder."

The Veteran has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

